UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7839



BILLIE AUSTIN BRYANT,

                                           Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION; A. F. BEELER,
Warden,

                                          Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-hc-00801-BO)


Submitted:   May 16, 2007                  Decided:   June 21, 2007


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billie Austin Bryant, Appellant Pro Se. Steve R. Matheny, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billie Austin Bryant, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.   We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Bryant v. United States Parole Comm’n, No.

5:05-hc-00801-BO (E.D.N.C. Sept. 26, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -